DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 7-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boswell et (US Patent No. 4,019,807).
Regarding Claim 1, Boswell discloses, at least in figure 1, a transparent device for use in optical applications (title, light valve), the device comprising: a first layer (2a, col. 4, line 47) comprising a first transparent conductive oxide (ITO); a second layer (6/7, col. 4, lines 49-50) comprising a first transparent (light passes through it) semiconductor (CdS, lines 49-50) , the second layer having a surface in contact with the first layer (2a); a third layer (13) comprising a liquid crystal (col. 4, line 66), the third layer (13) having a surface facing the second layer (6/7); and a fourth layer (2, lines 46-47) comprising either a second transparent conductive oxide (ITO) or a second transparent semiconductor, the fourth layer(2) having a surface facing the third layer (13), wherein the second layer (6/7) is a pn-heterojunction (CdS-Cd/Te, lines 48-51)(Cd/S is an n-type, Cd/Te is a p-type)(Google it).  
Regarding Claim 7, Boswell discloses: further comprising a first transparent substrate (1a, col. 4, line 43) in contact with the first layer (2a), and a second transparent substrate (1) in contact with the fourth layer (2).  
Regarding Claim 8, Boswell discloses: wherein the first transparent substrate (1a), the second transparent substrate (1), or both, is glass (col. 4, line 43).  
Regarding Claim 9, Boswell discloses: wherein the first layer (2a)(col. 4, lines 46-47), the second layer (6/7), or both, comprise indium tin oxide.  

Regarding Claim 11, Boswell discloses: wherein the liquid crystal layer comprises a nematic liquid crystal (see abstract), a cholesteric liquid crystal, a smectic liquid crystal, or a combination thereof.  
--------------------------------------------------------------------------------------------------------
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Boswell (807) in view of Sudo et al (WIPO Pub. No. 2017/010346, English machine translation attached).
Regarding Claim 2, Boswell discloses: further comprising a first alignment layer (3a, col. 4, line 65) between the second layer (6/7) and the third layer (13), and a second alignment layer (3) between the third layer (13) and the fourth layer (2), the first alignment layer (3a) and second alignment layer (3) 
Boswell fails to disclose: comprising a material selected from the group consisting of polyimide, polyamide, and azo compounds.  
Sudo teaches using polyimide for an alignment layer (page 25, 18 lines from bottom).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use polyimide for the alignment layers of Boswell, as taught by Kim,  since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin,125USPQ 416.
Regarding Claim 5, Boswell fails to disclose: wherein the first alignment layer (3a) and the second alignment layer (3) have each been rubbed to achieve planar alignment, and wherein the second alignment layer is configured such that the rubbing direction is either anti-parallel to the rubbing direction of the first alignment layer, or a parallel rubbing direction to induce flexopolarization effects that make the liquid crystals molecules more sensitive to the induced field.  
Sudo teaches rubbing both alignment layers in parallel (page 25, 17 lines from bottom) to give them a pre-tilt and a faster response time to an applied electric field.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to rub the alignment layers of Boswell in parallel directions to give them a pre-tilt making them more sensitive to an induced electric field resulting in a faster response time.
Regarding Claim 6, Boswell discloses: wherein the first alignment layer (3a) and the second alignment layer (3) provide planar, homeotropic, or hybrid alignments (col. 3, line 5).  
-----------------------------------------------------------------------------------------------------
Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Boswell (807) in view of Walton et al (US Patent No. 5,880798).
Regarding Claim 10, Boswell fails to disclose: wherein the liquid crystal is E7.  
However, Boswell does disclose in the abstract that his device uses a twisted nematic liquid crystal material.
Walton teaches that E7 is a type of nematic Lc material (col. 6, lines 19-24).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to try E7 for the twisted nematic LC material of Boswell, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin,125USPQ 416.
------------------------------------------------------------------------------------------------------------------
Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Boswell (807) in view of Taniike (US PG Pub. No. 2020/0019023).
Regarding Claim 12, Boswell fails to disclose: wherein the transparent conductive oxide consists of one or more of ZnO and CuO.  
The first and fourth layers of Boswell are electrodes comprised of transparent oxides (ITO).
Taniike teaches using ZnO as an alternative for ITO in a transparent electrode.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use ZnO for the transparent conductive oxide of Boswell, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin,125USPQ 416.

---------------------------------------------------------------------------------------------
Allowable Subject Matter
Claims 3-4 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

,:The following is an examiner’s statement of reasons for allowance.

	Regarding Claims 3 and 13, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claims 3 and 13, and specifically comprising the limitation of “wherein the second layer comprises two or more layers comprising metal oxides, wherein each layer comprises one or more metal oxides selected from the group consisting of oxides of Co, Cu, Fe, Mn, Ni, Sn, and Zn” including the remaining limitations.
	Examiner Note: Claims 3 and 13 depend on claim 1 which requires that these materials form a pn-heterojunction or a pn-homojuncttion.
Regarding Claim 4, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 4, and specifically comprising the limitation of “wherein the fourth layer comprises two or more sublayers, the two or more sublayers comprising one or more metal non-oxides or nonmetals selected from the group consisting of ZnS, CS, GaN, graphitic carbon nitride (g-CN), and SiC” including the remaining limitations.
	

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2875